Citation Nr: 1527664	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-12 722	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than October 8, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran served on active duty from January 1964 to April 1968.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2011, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, granted the Veteran's claim for service connection for PTSD effective from October 6, 2010.  In February 2013, the RO granted an earlier effective date of October 8, 2009, for service connection for PTSD.  However, the Veteran seeks an earlier effective date of the date of his original claim in 1998.  See written statement received with VA Form 9 (substantive appeal) received in May 2013 and Appellant's Brief dated in April 2015.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD was received on July 1, 1998.

2.  New and relevant service personnel records were received in November 2009.  These records existed at the time of prior denials in December 1998 and February 1999 and the RO had received sufficient information to identify and obtain the records on those earlier dates.

3.  PTSD diagnosed at the Veteran's February 16, 2011, VA examination was based on stressors that were highly inconsistent with prior histories provided by the Veteran; as a result, entitlement to service connection for PTSD arose on February 16, 2011.

4.  Entitlement to service connection for PTSD did not arise earlier than the currently assigned date of October 8, 2009, for the grant of service connection for PTSD.  


CONCLUSION OF LAW

The criteria for an effective earlier than October 8, 2009, for the grant of service connection for PTSD have not been met. 38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Prior to initial adjudication, a letter dated in December 2010 satisfied the duty to notify provisions with regard to a petition to reopen and a claim for service connection.  See 38 C.F.R. § 3.159(b)(1); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim for service connection for PTSD was subsequently granted and the Veteran appeals for an earlier effective date for service connection.  

The request for an earlier effective date is a downstream issue from the grant of the benefit sought.  38 U.S.C.A. § 5103(a) does not require VA to provide notice of this information for newly raised or "downstream" issues in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003.  Once a Notice of Disagreement (NOD) from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104  and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements...."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).  In February 2013, the Veteran was provided the required Statement of the Case discussing the reasons and bases for not assigning an earlier effective date and citing the applicable statutes and regulations.

With respect to VA's duty to assist, the Veteran's service treatment records, VA medical treatment records, service personnel records, and lay statements were obtained.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009).


Factual Analysis

The Veteran asserts that the currently assigned effective date for the grant of service connection for PTSD, October 8, 2009, should be from the date of filing of his original claim for service connection for PTSD in 1998.
 
Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii)  (2014).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.  

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

Generally, service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, there must be (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).  

The amendments to 38 C.F.R. § 3.304(f)(3) are not to be considered a liberalizing law under 38 C.F.R. § 3.114.  See 75 Fed. Reg. 39843-01, 39851 (July 13, 2010) (Final Rule--Stressor Determinations for Posttraumatic Stress Disorder).  38 C.F.R. § 3.304(f)(3) governs procedural matters rather than creating a new basis for entitlement to service connection for PTSD because it merely relaxes under certain circumstances the evidentiary standard for establishing occurrence of a stressor.  As a result, 38 U.S.C. 5110(a), rather than 38 U.S.C. 5110(g), is applicable to awards under this rule.  Although VAOPGCPREC 7-92 held that provisions in the VBA Adjudication Procedures Administration Manual M21-1 relieving former prisoners of war and combat veterans of the burden of producing evidence to substantiate that they experienced a stressful event are substantive rules, the opinion concerns the dichotomy between substantive and interpretive rules for purposes of determining whether notice-and-comment rulemaking is required pursuant to 5 U.S.C. 553, a dichotomy that is not relevant for purposes of determining whether section 5110(g) applies.  79 Fed. Reg. 39843-01, 39851.

Thus, the effective date of benefits awarded pursuant to 38 C.F.R .§ 3.304(f)(3) will be assigned in accordance with the facts found but will not be earlier than the date of claim.  38 U.S.C. § 5110(a).  

38 C.F.R. § 3.304(f) sections (1)-(3) provide that service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. The following provisions apply to claims for service connection of posttraumatic stress disorder diagnosed during service or based on the specified type of claimed stressor:
 
(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Thus, VA must assess any evidence submitted during the relevant period (within a year of notice of a rating decision) and make a determination as to whether it constitutes new and material evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

38 C.F.R. § 3.156(c) may apply in cases in which VA receives certain records after it has already issued a decision on a claim.  Under the current version of 38 C.F.R. 
§ 3.156(c)(1), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  However, the applicability of the current regulation is tempered by subsection (2), which provides that § 3.156(c) "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim" or because the claimant did not "provide sufficient information for VA to identify and obtain the records."  38 C.F.R. § 3.156(c)(2).

If the provisions of 38 C.F.R. § 3.156(c)(1)&(c)(2) are applicable and are met, depending on the facts of the case, the Veteran could be assigned an effective date as far back as his original claim or the date on which entitlement arose, whichever is later.  See generally Vigil v. Peake, 22 Vet. App. 63 (2008).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran's original application for service connection for PTSD was received on July 1, 1998.  In August 1998 the AOJ sent a letter to the Veteran requesting that he provide details as to his in-service stressors and dates and places of in-service and post-service treatment for PTSD.  There is no response to the letter in the claims file. 

The Veteran's claim was initially denied in December 1998.  However, it was determined that he had not appeared at a scheduled VA examination because he had been hospitalized.  Thus, development of the claim continued and the Veteran was afforded a VA examination and a VA Social and Industrial Survey in January 1999.  

At the VA January 1999 VA examination the Veteran indicated by history that while in Vietnam he was located near Saigon and Bien Hoa doing food inspections.  No stressor information or details of stressful or combat incidents were related in the examination report.  The Veteran was noted to be attending an alcohol recovery center.  The examiner's diagnosis was alcohol abuse.

A January 1999 Social and Industrial Survey report, appended to the January 1999 VA examination report, includes the following:

The veteran was not exposed to direct combat. On a few occasions, he was near airports when the airports were mortared, and once or twice being in buildings which were later blown up.  The veteran did get exposed to the dead, but in the form of dealing with caskets on several occasions.  The veteran did learn in Vietnam, he reports, to always be on guard and prepared for attacks from places you did not expect.  The veteran claims no specific trauma was encountered at any time while in the Service. . . 

In another section of the report it is written:

The veteran claims no intrusive recollections or other symptomatology related to the Service, rather an obsessive hatred, anger and distrust of the government, which consumes his every waking hour.  The veteran describes a social life revolving around visiting his girlfriend about five times each; once a month contact with his children; come casual social contact at work with his coworkers.  The veteran spends all of his time outside of work, he reports, "battling the federal government."

(Quotations in original.)

The Veteran's claim was again denied in a rating decision dated in February 1999.  The AOJ noted that PTSD was not found at the VA examination and that the Veteran had not provided the requested stressor information.  No additional evidence was received within one year of the March 1999 denial and the Veteran did not submit a notice of disagreement within one year of March 1999 notice of the denial, so that the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

On October 8, 2009, the AOJ received the Veteran's application to reopen the claim for service connection for PTSD.  See 38 C.F.R. § 3.156.  The Veteran wrote that he had been diagnosed by VA clinicians and that he had also diagnosed with manic depression and bipolar disorder.  The Veteran did not allege any PTSD stressors in this statement.

New VA treatment records were received in October 2009.  In a VA medical record of treatment in April 2008, it was written in part that diagnostically, it was difficult to determine the Veteran's history of bipolar disorder given his extensive history of alcohol and substance use.  In the history section of the report it is written that he reported experiencing being fired upon on at least one occasion and witnessing buildings being blown up and people dying.  The examiner noted that the Veteran reported experiencing dreams about the events in the past but noted none in several years.  The Veteran endorsed avoidance of discussing military experiences.  He noted he had experienced the most emotional numbness from conflict with the government over his shipyard job.  He also endorsed being easily startled.  The treating clinician wrote that bipolar disorder NOS should be ruled out and may be further clarified as the Veteran extends his period of sobriety.  The treating clinician noted that the Veteran reported potential symptoms of PTSD, but that not enough information was able to be ascertained during the visit to determine if the diagnosis was active.  The treating clinician opined that the Veteran endorsed experiencing traumatic events but did not quite meet the threshold for a current diagnosis with the information given.  The diagnoses were alcohol abuse, early full remission; cannabis abuse, early full remission; rule out bipolar disorder; and rule out PTSD.  At VA treatment in May 2008 the diagnoses were mood disorder, alcohol abuse and tremor.  At VA treatment in November 2008 the diagnoses were mood disorder, not otherwise specified; alcohol abuse in sustained partial remission; and cannabis dependence in sustained partial remission.  At VA treatment in December 2008 the diagnoses were provisional PTSD and polysubstance abuse.  At VA treatment in March 2009 the diagnoses included PTSD.

In November 2009, new but previously existing and relevant service department records were received from the service department.  See 38 C.F.R. § 3.156(c).  

In a rating decision dated in April 2010, the AOJ denied the Veteran's claim for service connection for PTSD for the stated reason that new and material evidence had not been received.  The AOJ asserted that review of the service treatment records, the Veteran's DD Form 214, and his service personnel records included no evidence that the Veteran was subjected to a traumatic event in service.  The AOJ asserted that it had not received evidence of a verifiable stressor.  

In July 2010, 38 C.F.R. § 3.304(f)(3), discussed above, was issued, effective from  July 12, 2010, relaxing in certain cases the evidentiary standards for substantiating claimed stressors.  

In October 2010, the AOJ received a letter from the Veteran in which he again sought to reopen his claim for service connection for PTSD.  He wrote that the enemy attacked the base where he was stationed with mortars.  He wrote that he feared for his life during the firefights.  He wrote that "[i]n March to July 1967 on Naval craft on Saigon river we were fired upon.  We were almost killed by VC attacking our little landing craft. . ."

The Veteran was afforded a new VA psychiatric examination in February 2011.
In the report of a VA examination on February 16, 2011, it is indicated in the "stressor information" section of the report that the Veteran related by history that he had been engaged in combat activities.  He said his unit came under attack by enemy mortar rounds and that he experienced firefights while in Vietnam from the beginning.  He said he saw buildings being blown up in Saigon.  He said he saw people that had been shot, killed and wounded.  He said that he repeatedly witnessed dead bodies while there.  He said he witnessed others being wounded, others being injured and others being killed.  He said he witnessed a building being blown up in Vietnam.  He also said he had been personally shot at many times in Vietnam.  Based on these stressors the examiner diagnosed the Veteran as having PTSD.  It is again related in the "history as related by the claimant" section of the report he had been personally shot at many times while in Vietnam.  In the introductory paragraph section of the report it is similarly written that "[h]e reports that he did participate in combat activity."  The February 2011 VA examiner diagnosed the Veteran as having PTSD.  He elaborated that the PTSD was directly related to the Veteran's fear of hostile military activity while deployed in Vietnam.  He noted that there were no other traumatic stressors reported and that the Veteran's nightmares after the events there appeared to replay stressful events from his tour there.  

The Veteran's claim of service connection for PTSD was granted in March 2011.  The initially assigned effective date for the grant of service connection was October 6, 2010, the date of the Veteran's most recent claim to reopen.  In June 2011, the Veteran submitted a timely notice of disagreement with the effective date for service connection of October 6, 2010.  He sought an effective date of the original claim for service connection in 1998.  

In a Statement of the Case dated in February 2013, the AOJ partially granted the claim for an earlier effective date for service connection for PTSD, assigning an effective date of October 8, 2009.  The February 2011 VA examination report was construed as new and material evidence received within the one-year appeal period of the April 2010 denial of the October 2009 claim.  Thus, October 8, 2009, was construed as the date of claim as adjudicated and denied in April 2010 and as readjudicated after receipt of new and material evidence, in the form of a February 2011 VA examination, received within the one year appeal period.  This is based on a finding that new and material evidence had been received within the one year appeal period.  See 38 C.F.R. § 3.156(b).

The Board notes, however, that, in addition, new and relevant personnel records had been mailed by the service department in October 2009 and received by VA in November 2009.  See 38 C.F.R. § 3.156(c) (new and material evidence-service department records).  Thus, by regulation, the Veteran was to be afforded reconsideration of the prior claim for service connection for PTSD, filed in July 1998.  Id.  

However, for the reasons discussed below, the Board finds that the Veteran's newly provided inservice stressor history as related at the February 16, 2011, VA examination and the diagnosis of PTSD and grant of service connection for PTSD based on that history rendered reconsideration of the claim as it existed before that time untenable.  

The Board finds that the stressor information provided by the Veteran at the February 16, 2011, VA examination to be so fundamentally different in nature with the stressor information offered prior to that time that the initial July 1998 claim is to be considered separate and distinct.  The stressor information upon which the February 2011 VA examiner's diagnosis of PTSD was based was of such a different nature and was so inconsistent with what had come before that this not a case where the eventual grant of service connection for PTSD in March 2011 was a reconsideration or reopening of the July 1998 claim pursuant to 38 C.F.R. § 3.156(b) or (c). 

The inconsistencies are striking.  At the January 1999 Social and Industrial Survey the Veteran indicated that he was never exposed to direct combat while in Vietnam.  He indicated that he was exposed to the dead in the form of caskets.  He related that he did not encounter any specific trauma while in the service.  

At VA treatment in 2008 his contentions were somewhat different, in that he indicated that he had been shot at least once and had seen buildings blown up.  Still, the two histories might plausibly, if barely, be considered reconcilable.  Similarly, in his October 2010 letter he referred to having seen firefights and his base being attacked by mortars, and indicated while on a boat "we were almost killed."

But, at the February 2011 VA examination, the Veteran indicated he had participated in combat, in flat contradiction to what he had related the January 1999 Social and Industrial Survey.  At the February 2011 VA examination he said he witnessed others being wounded, others being injured and others being killed.  He asserted that he had been personally shot at several times in Vietnam.  He said his unit came under attack by enemy mortar rounds and that he experienced firefights while in Vietnam from the beginning.  He said that he repeatedly witnessed dead bodies while there.  

In connection with the July 1998 claim the Veteran indicated he had experienced no specific trauma during service, that he was not exposed to direct combat, and that he was exposed to the dead in the form of caskets.  This is irreconcilable with his assertions in February 2011 that he was shot at directly on several occasions, saw people being wounded and killed, experienced firefights, and participated in combat.  Given the contradictory stressor histories, the grant of the claim for service connection for PTSD in March 2011 was not a reconsideration or reopening of a prior claim, but was the grant of a new claim initiated by new and highly inconsistent facts as related at the February 16, 2011, VA examination.  

Once a grant was issued based on this new and highly inconsistent set of facts in March 2011, "reconsideration" of any prior claim, including the July 1998 claim, became impossible as a practical matter.  It would be impossible to reconsider the prior claim as if the new claim were based on the same set of facts, when in fact the two sets of facts were highly inconsistent and in some respects logically and critically irreconcilable.  Reconsideration of a prior claim based only on the "old" set of contradictory facts pursuant to 38 C.F.R. § 3.156(c) is now untenable.

This is because adjudication of the July 1998 claim was based on history as related by the Veteran of his having experienced no specific trauma during service and never having been directly involved in combat, while the claim that was granted in March 2011 was based on history related by the Veteran of having participated in combat, being shot at several times, and witnessing people being injured and killed.  Such distinct sets of facts require distinct avenues of adjudication pursuant to 38 C.F.R. § 3.304(f).  Final adjudication of the July 1998 claim in February 1999 was based in substantial part on the Veteran's disavowal of a combat-related or any in-service trauma at his January 1999 Social and Industrial Survey and the lack of his providing a stressor at his January 1999 VA psychiatric examination or in response to RO letters, while the claim that was granted in March 2011 was based on a contradictory history of extensive combat stressors as related by the Veteran at his February 16, 2011, VA examination.  The Veteran's revised stressor history as provided at the February 16, 2011, VA examination led to a grant of service connection under 38 C.F.R. § 3.304(f).  In contrast, due to the Veteran's express denial at his January 1999 Social and Industrial Survey that he was directly involved in combat or experienced any specific in-service trauma, and his lack of providing any other stressor information in connection with the claim, the July 1998 claim for service connection for PTSD could not be granted under any version of 38 C.F.R. § 3.304(f), including those versions of the regulation issued after final adjudication of the claim in February 1999.

The appropriate effective date for the grant of service connection is the date of claim or date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Here, the Board regards entitlement as having arisen when the Veteran provided his new and highly inconsistent facts (as compared to prior histories) at a VA examination on February 16, 2011, as to whether, among other matters, he engaged in combat, was involved in firefights, witnessed the killing of others, experienced specific stressful events, was exposed to dead bodies, and was personally shot at several times.  

Nevertheless, as noted, service connection for PTSD in this matter has been granted effective from October 8, 2009, and the matter on appeal before the Board is therefore whether an effective date earlier than October 8, 2009, is warranted.

On this point, regardless of when one might construe the date of entitlement having arisen in this matter, the preponderance of the evidence shows that the July 1998 claim for service connection for PTSD was a separate and distinct claim for service connection for PTSD as compared to the claim that was granted in March 2011.  This is because, as discussed at length above, the stressor histories provided in connection with the July 1998 claim and the claim that was granted in March 2011 are so critically contradictory and inconsistent that the two claims are logically and legally separate and distinct matters.  

Accordingly, and no other exceptions in this matter being applicable by law or regulation, the Board finds it has no legal authority to grant an effective for service connection for PTSD earlier than October 8, 2009.  The Board has found that entitlement arose on February 16, 2011, after the October 8, 2009, date of claim that serves as the currently awarded effective date for the grant of service connection for PTSD.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(ii).  Generally, the effective date awarded cannot be prior to the date entitlement arose.  See 38 U.S.C.A. 
§  5110.  However, the matter on appeal is entitlement to an effective date earlier than October 8, 2009, for service connection for PTSD.  Thus, the Board finds that, because the preponderance of the evidence shows that entitlement arose subsequent to October 8, 2009, an effective date earlier than October 8, 2009, which is the date of claim for service connection for the grant of PTSD under the stressor history as dramatically revised by the Veteran at the February 16, 2011, VA examination, is not warranted.

As the preponderance of the evidence is against a factual finding that entitlement to service connection for PTSD arose prior to the currently assigned effective date of October 8, 2009, for the grant of service connection for PTSD, the benefit of the doubt rule is not for application in resolution of this appeal.

 
ORDER

Entitlement to an effective date earlier than October 8, 2009, for service connection for PTSD is denied.




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


